Order unanimously reversed on the law and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Petitioner appeals from an order adjudging that she is a person in need of supervision upon a plea. She was not advised of her right to remain silent, as required by Family Court Act § 741 (a) (see, Matter of Mark S., 144 AD2d 1010). (Appeal from order of Erie County Family Court, Sedita, J.— PINS.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.